Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE 
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the  trigonometric function calculating device including:
at least one processor and at least one memory, wherein: 
the at least one processor is configured to generate an address signal that is formed from a plurality of bit strings and that corresponds to a phase; 
the at least one memory stores a trigonometric function table that includes first sines and first cosines that respectively correspond to phases expressed by upper bits of the address signals, and second sines and second cosines that respectively correspond to phases expressed by lower bits of the address signals; 
the at least one processor is configured to output, as a calculated value, a sine that corresponds to the address signal by calculating processing using the first sine, the first cosine, the second sine and the second cosine that correspond to the address signal and have been extracted by referring to the trigonometric function table; and 
the at least one processor is configured to correct the calculated value on the basis of a correction value that corresponds to the address signal
 feature as recited in independent claim 1. Similar language is used in independent claim 9.
Any comments considered necessary by applicant must be submitted no later 

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jaweed Abbaszadeh, can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
/Tan V Mai/	Primary Examiner, Art Unit 2182